Citation Nr: 1419861	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to August 15, 2012, for an acquired psychiatric disorder, to include: posttraumatic stress disorder (PTSD), major depressive disorder, and a mood disorder, not otherwise specified.

2. Entitlement to a rating greater than 10 percent for the residuals of a stress fracture to the right hip, based upon limitation in flexion.

3. Entitlement to a rating greater than 0 percent for the residuals of a stress fracture to the right hip, based upon limitation in extension.

4. Entitlement to a rating greater than 10 percent for residuals of a fracture of the right great toe.
 
5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970. 
  
This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2004, the Veteran filed a claim for service connection for PTSD.  This claim was denied in March 2005 and, afterward, granted by the RO, with a disability rating of 30 percent, effective November 30, 2004.  Subsequently, the RO granted the Veteran a temporary 100 percent rating for the time in which he was hospitalized for his PTSD, effective August 8, 2011 until September 30, 2011.  He was assigned a 30 percent rating for PTSD effective October 1, 2011.  He was later assigned his current 100 percent rating, effective August 15, 2012.  Since the 100 percent rating reflects a full grant of the benefit sought, the Board will focus on the rating in effect prior to that date.

Further, as the Veteran was granted service connection for PTSD; mood disorder, not otherwise specified; major depressive disorder, the Board has characterized this issue as entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include: posttraumatic stress disorder (PTSD), major depressive disorder, and a mood disorder, not otherwise specified. 

Additionally, as the RO assigned separate ratings for hip extension and flexion, the issues before the Board regarding evaluation of the Veteran's right hip have been characterized to reflect these separate ratings.

Also, while the RO subsequently reopened a claim of service connection for bilateral hearing loss and denied it on the merits in a January 2013 Statement of the Case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1(1995). 

In September 2013, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the New Orleans RO.  A transcript of the hearing is associated with the claims file. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.


FINDINGS OF FACT

1. Prior to August 15, 2012, the Veteran's psychiatric disorder manifested through symptoms that included: anxiety, depression, difficulty maintaining concentration, sleep problems, anhedonia, racing thoughts, and anger control problems.  

2. Prior to August 15, 2012, the Veteran was able to maintain a relationship with his wife, children, and grandchildren and has indicated that concern for his family restricts him from posing a persistent danger to himself or others.
 
3. The Veteran's service-connected right hip disability has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation in extension to 0 degrees, limitation of abduction with motion lost beyond 10 degrees, flail joint, or impairment of the femur with nonunion or malunion resulting in moderate knee or hip disability.

4. The Veteran's great right toe condition manifests with degenerative joint disease and pain, which occasionally requires the use of a cane for ambulation. 

5. The December 2006 rating decision that denied a claim for service connection for bilateral hearing loss was not appealed.  In January 2011, the Veteran sought to reopen the claim for service connection for bilateral hearing loss.

6. The evidence submitted since the prior denial of service connection for bilateral hearing loss is either cumulative or does not raise a reasonable probability of substantiating the claim for service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1. The Veteran met the criteria for a 50 percent rating for an acquired psychiatric disorder prior to August 15, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a rating in excess of 10 percent for the residuals of a stress fracture to the right hip, with limitation of flexion, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.45, 4.67, 4.71a, Diagnostic Codes 5250-5255 (2013).

3. The criteria for a rating in excess of 0 percent for the residuals of a stress fracture to the right hip, with limitation of extension, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.45, 4.67, 4.71a, Diagnostic Codes 5250-5255 (2013).

4. The criteria for a rating in excess of 10 percent for residuals of a fracture of the right great toe have not been met. 38 U.S.C.A. § 1155 (West 2002) ; 38 C.F.R. § 4.1, 4.2, 4.7, 4.73, Diagnostic Code 5010-5284 (2013).

5.  The December 2006 rating decision is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

6. New and material evidence to reopen the claim for service connection for bilateral hearing loss has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.


The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that in claims for an increased rating, or a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board will also assess whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Director of Compensation.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See Id. 

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).

Increased Initial Rating for an Acquired Psychiatric Disorder 

The Veteran contends that his service-connected acquired psychiatric disorder, which is currently rated as 100 percent disabling as of August 15, 2012 was of greater severity than what was contemplated by the 30 percent rating that was initially assigned in the November 2011 rating decision.  

In connection with his claim, the Veteran has provided testimony regarding his symptoms and his day-to-day status prior to August 15, 2012.  Prior to receiving treatment for his psychiatric condition in October 2004, the Veteran indicated that he was experiencing suicidal and homicidal thoughts.  The Veteran stated that he could not take it anymore and "[he] was ready to take [his] life plus a few more people that were giving [him] trouble."  The Veteran also indicated that he had been unable to get more than 3 hours of sleep per night, he was having frequent nightmares regarding Vietnam, and that he was "very tired, hopeless, and sad."

In February 2005, the Veteran was seen at the Alexandria VAMC regarding his depression and PTSD.  The Veteran reported that he was not currently having suicidal thoughts.  He indicated that he was staying alive for his wife and grandchildren.  The Veteran was still unable to get restful sleep and would wake up sweating with nightmares two or three times per week.  He reported that he has been sleeping with a pistol beneath his pillow since he returned from Vietnam.  He stated that he had stopped taking his anti-depressant due to perceived side-effects, including sexual dysfunction and increased fatigue.  The physician noted that the Veteran had a depressed mood and restricted affect.  The physician indicated that the Veteran was not acutely suicidal but had a GAF score of 50.  

The Veteran was seen by a staff psychologist at the Alexandria VAMC in March 2005.  The psychologist noted that the Veteran had been on Supplemental Security Income (SSI) since 1998 and that he had a long history of prior alcohol abuse.  The psychologist reported symptoms of anxiousness and fast talking.  

In June of 2005, the Veteran reported decreased symptoms after he was started on medications and psychotherapy.  However, the Veteran reported that he was "still having flashbacks and bad dreams."  Further, the physician noted that the Veteran appeared anxious and preoccupied with personal issues.  A staff psychologist indicated that the Veteran reported nightmares and intrusive thoughts, but that the Veteran's test scores did not support diagnosis of PTSD.  The psychologist referred the Veteran for counseling as he indicated that it could be helpful for the Veteran's anxiety and depression.  The psychologist indicated the Veteran had a GAF of 70.  

In January 2006, the Veteran visited the staff psychologist at the Alexandria VAMC.  The Veteran reported reduced family stress.  The psychologist did note hyperactivity with pressured speech and racing thoughts.  The Veteran was given a GAF of 65.  

From April 2006 through October 2006, the Veteran attended a PTSD stress relief group that met every two weeks with the staff psychologist at the Alexandria VAMC.  During this time, the Veteran also underwent routine individual therapy sessions with the staff psychologist.  The Veteran was regularly assigned GAF scores that ranged between 60 and 75.  In June 2006, the Veteran was noted to say that "he has had a good life and wife of 35 years."  However, in a group session with the Veteran's wife during the same month, the Veteran's wife was noted to become "quite tearful when discussing her relationship with her husband... [and] seemed to have a lot of issues she needed to get out about their relationship."  

In November 2006, the Veteran began treatment with another psychologist at the VAMC Alexandria.  The psychologist noted that the Veteran displayed active symptoms of PTSD and reported issues with dreams that he could not control.  

In March 2007, the Veteran reported long standing thoughts that things would be better if he was not there.  He indicated that he survives these thoughts due to his children and grandchildren.  He was noted to have a GAF of 60.  

In August 2010, the Veteran was given a VA examination for an initial evaluation for PTSD.  The examiner noted that the Veteran had been married for 39 years and had 3 children.  He has a ninth grade education and worked full time until he injured his back in 1998 and was placed on SSI.  The examiner reviewed the Veteran's medical records and claims file.  The Veteran reported not taking his anti-depressant medication due to conflicts with his pain medications.  He indicated that he has had mental health problems since he returned from Vietnam.  The Veteran reported symptoms, which included: insomnia, startle response, suicidal depression, an aversion to social activities, and a desire to be isolated.  He indicated that he shouts and curses at others, that he has had homicidal ideas, and that he was arrested for fighting associated with alcohol after Vietnam.  The Veteran stated that he is distrustful and angry, which leads to frequent thoughts of divorce.  He noted agitation with his son and grandchildren being crowded into his house and causing "too much hollering and crying." 

The examiner noted that it was difficult for the Veteran to focus on specific answers, and he would frequently get off subject and become irritated.  However, his thought processes were found to be logical, coherent, and relevant.  The Veteran endorsed symptoms of anxiety, panic, depression, sleep problems, increased appetite, crying spells, and anhedonia.  He also stated that he had racing thoughts and demonstrated anger control problems towards his wife for which he feels no remorse.  The Veteran indicated that he had been able to isolate himself while he worked, which reduced his conflict with others.  

The examiner noted that the mental status evaluation and record was consistent with PTSD, as well as, a mood disorder secondary to PTSD.  He reported that the Veteran had a GAF score of 60, with deficiencies in most areas including social and occupational functioning.    

In August 2012, the Veteran was sent for another examination for his mental health condition.  The examiner reported that the Veteran's PTSD and major depressive disorder was causing total occupational and social impairment.  The Veteran reported a history of anger and deep resentment towards others, which included keeping a "black book" of individuals against whom he holds a grudge.  The examiner reported that the Veteran suffered from recurrent distressing dreams and recollections of the event, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner reported symptoms of depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing effective work and social relationships, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  

The Veteran is currently rated under Diagnostic Code 9411, which addresses disability rating for PTSD.  The same rating criteria are used for other acquired psychiatric disorders.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran was initially assigned a 30 percent disability rating.  This evaluation is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
 
A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, the evidence suggests that after August 15, 2012, the Veteran's disability significantly changes and staged ratings are warranted.
Based upon the evidence of record, the Veteran's symptoms from his initial date of claim through August 14, 2012 (excluding the period the Veteran was hospitalized) most closely resemble the 50 percent rating criteria for PTSD.  Between October 2004 and August 2012, the Veteran routinely sought treatment for symptoms of PTSD at the Alexandria VAMC.  During this period, the Veteran's physical disabilities had already completely precluded the Veteran from working so it is difficult to determine how the Veteran's acquired psychiatric disorder would affect him occupationally.  However, his reported habit of isolating himself while performing his hobbies of fishing, gardening, and camping, indicate that the Veteran would require certain occupational adjustments due to his condition.  This is supported by the Veteran's statements that he isolated himself from his co-workers to prevent altercations, while he was working.  
However, a better indication of the Veteran's impairments during the period between November 2004 and August 2012 was his social impairment.  During this period of time, the Veteran's only relationships (outside of his treatment) were with members of his immediate family.  The Veteran's mood towards his family appeared to undergo great changes in a relatively short period of time.  The Veteran repeatedly indicated his feelings for his family helped him with his problems and made statements like "he has had a good life and wife of 35 years."  However, the Veteran also demonstrated suspiciousness and anger control problems towards his wife.  When the Veteran's wife was present to discuss their relationship she became "quite tearful" and "seemed to have a lot of issues she needed to get out about their relationship."  

Further, multiple symptoms noted by the VA examiner in August 2010 would cause reduced reliability and productivity, including: the Veteran's difficulty focusing on a specific answer and frequently getting off topic, his aversion to social activities and a desire to be isolated, and his racing thoughts and anger control problems.  The examiner opined that the Veteran had deficiencies in most areas, including social and occupational functioning.  

While the Veteran prior to August 15, 2012 exhibited some behavior that would indicate higher than a 50 percent rating, (i.e. homicidal ideation, demonstrated anger control problems, periods of suicidal depression and ideation), the majority of the evidence does not indicate that the Veteran's condition was of the 70 percent or 100 percent level.  The Veteran regularly reported decreased symptoms after he was started on medications and psychotherapy.  Further, while the Veteran appeared to struggle in his relationships with his family members, he did maintain a living arrangement with them, especially his wife for the duration of the period.  Also, the Veteran's most severe symptoms were often reported during times that he admitted he was not using his prescribed medications due to conflicts with his other medical conditions.  Overall, it appears that the Veteran's psychological impairment has been reasonably consistent with the criteria for a 50 percent rating, and accordingly such a rating will be assigned.  See 38 C.F.R. 4.130, Diagnostic Code 9411
    
The Board notes that an extra-schedular rating was considered regarding the Veteran's acquired psychiatric disorder but the Veteran's conditions appears to be adequately described by the rating criteria.   

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 As the evidence of record, at the very least, places the claim into relative equipoise, a 50 percent rating will be assigned.  

Increased Ratings for the Residuals of a Stress Fracture, Right Hip, Flexion and Extension

The Veteran has also claimed entitlement to a rating in excess of 10 percent for his service-connected right hip disorder.  The relevant evidence of record includes private treatment records, VA treatment records, VA examination reports and statements from the Veteran.  The RO assigned separate ratings for hip extension and flexion and both of these issues will be addressed in this section.  


In March 2007, the Veteran indicated that the pain in his right hip had increased and his ability to flex his thigh has decreased.  The Veteran provided records of treatment for his right hip from April 2007 through December 2008.  The records indicate that the Veteran experiences pain in the right hip area, which is relieved at times through epidural injections.

The Veteran was afforded a VA examination in December 2008.  The examiner noted the Veteran was having increasing right hip pain and groin pain, which caused an inability to lay down on his right side or cross his legs.  The examiner noted symptoms of the hip, which included: stiffness, weakness, decreased speed of motion, and weekly flare-ups.  The Veteran reported loss of hip abduction from 10 degrees to 30 degrees.  Upon examination, there was reported to be objective evidence of pain with active motion on the right side.  Right flexion was found from 0 to 100 degrees, right extension was found from 0 to 20 degrees, and right abduction was found from 0 to 30 degrees. 

In February 2012, the Veteran was afforded another VA examination, in part, due to the Veteran's statements that the December 2008 evaluation did not properly evaluate his condition due to a recent epidural steroid injection.  The examiner noted that the Veteran experiences aching pain during changes in weather.  The Veteran was noted to have flexion which ends at 105 degrees, and extension that ends at 0 degrees.  No objective evidence of painful motion was found and abduction was not lost beyond 10 degrees.  The veteran was able to cross his legs and rotation was not limited to more than 15 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions, which demonstrated flexion limited to 95 degrees.  The examiner noted that the Veteran had pain on movement, instability of station, and interference with sitting, standing and weight bearing on the right.  With regard to muscle strength, the Veteran demonstrated active muscle movement against some resistance on flexion, abduction, and extension.  The examiner also reported that the Veteran constantly uses a cane.    

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees.

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher rating of 20 percent, there must be limitation of flexion to 30 degrees.  Id.

Under Diagnostic Code 5253, a 10 percent rating is assigned when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Where there is limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  Id.     

After thoroughly reviewing the evidence of record, the Board finds that the Veteran's right hip disorder does not warrant a rating in excess of 10 percent for any time during the appeal period. With respect to range of motion, the Veteran's clinical findings do not demonstrate flexion limited to 30 degrees, limitation of abduction beyond 10 degrees or limitation of extension to 5 degrees.  The evidence of record demonstrates findings that fall short of the criteria for compensable limitation of motion under Diagnostic Codes 5251, 5252 and 5253.  Even in light of the Veteran's subjective complaints, the overall lay and medical evidence demonstrates that, even when considering functional loss due to pain, weakness, fatigability, or incoordination, the Veteran's overall right hip motion does not meet, or more nearly approximate, the criteria for a compensable rating under Diagnostic Codes 5251, 5252 and 5253.

The Board has also considered the applicability of other potentially applicable diagnostic codes, including: Diagnostic Code 5250 for ankylosis of the hip, Diagnostic Code 5254 for flail joint, and Diagnostic Code 5255 for impairment of the femur.  The medical evidence does not indicate the Veteran's right hip disability has resulted in a flail joint or impairment of the femur, and so Diagnostic Codes 5254 and 5255 are inapplicable.  Furthermore, Diagnostic Code 5250 is also inapplicable as ankylosis has not been demonstrated.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).

While the evidence does indicate that the Veteran's right hip is manifested by complaints of pain and limitation of motion, the evidence does not indicate results warrant a rating greater than 10 percent.  The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  Further, the Board notes while separate evaluations for the Veteran's right hip condition were considered, the evidence does not warrant a rating in excess of 10 percent under any of the applicable diagnostic codes.  

The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's right hip disorder has required frequent hospitalization, or that manifestations of that disability has, at any point, exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

Overall, the lay and medical evidence is against a rating greater than 10 percent for right hip disability for any time during the appeal period.  To the extent that the Veteran argues entitlement to a higher rating, the Board places greater probative value to the clinical findings of VA examiners who have greater expertise and training than the Veteran in evaluating the extent of the orthopedic disability in this case.  Accordingly, the Veteran's evaluation of 10 percent for stress fracture, right hip, with limitation of flexion, is continued and his 0 percent rating for stress fracture, right hip, with limitation of extension, is continued.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Increased Rating for the Residuals of a Fracture of the Right Great Toe 

The Veteran has also claimed entitlement to a rating in excess of 10 percent for his service-connected residuals of a fracture of the right great toe. In March 2007, the Veteran indicated that the pain from his previously fractured great right toe had worsened and that symptoms of arthritis were present.   In March 2009, the Veteran stated he suffers from "moderately severe symptoms" due to his great right toe, and that the problems with his stomach prevent him from taking medication for pain and arthritis.  During his hearing, the Veteran indicated that he is able to take his daily walk most mornings despite the pain in his foot and while he uses a cane regularly he does not require one.  

The Veteran's VA treatment records and private records that have been provided also indicate that the Veteran suffers from pain in his right toe.  

The Veteran's great right toe and right foot were examined in December 2008.  The Veteran indicated symptoms that occurred while standing or walking, which included: pain, swelling, stiffness, and lack of endurance.  The Veteran indicated that he could stand for over an hour, but could not stand for 3 hours.  He also stated that he was unable to walk more than a few yards due to the pain.  Physical examination of the right foot gave no indication of swelling, instability, or abnormal weight bearing.  There was evidence of painful motion, tenderness, weakness, and an antalgic gait. X-rays demonstrated degenerative joint disease of the first metatarsal -phalangeal joint.  The examiner diagnosed the Veteran with arthritis of the first metatarsal-phalangeal joint.  The arthritis was noted to cause foot pain, which caused moderate effects on nearly all activities of daily living.  

The Veteran was seen for an additional VA examination of his great right toe in February 2012.  The Veteran's claims file was reviewed.  The Veteran reported that his great right toe is painful/tender continuously, but the pain increases during cold weather and weather changes.  The Veteran was not noted to have any right foot condition other than degenerative joint disease of the great right toe and residuals of a fracture of the great right toe.  The examiner reported that the Veteran constantly uses a cane in order to keep pressure off his great right toe while he walks.  The examiner also found evidence of tenderness of the great right toe, but found no evidence of edema or redness.         

Diseases under DC 5010 are to be rated on limitation of motion of the affected part as degenerative arthritis.  He was assigned a 10 percent evaluation based on range of motion loss and complaints of pain.
  
Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent evaluation is warranted when severe residuals of foot injuries are shown.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etcetera.  See 38 C.F.R. §§ 4.2, 4.6 (2013).

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or maligned due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59.

The condition is currently rated as 10 percent disabling under Diagnostic Code 5010-5284.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27. The hyphenated diagnostic code in this case reveals that Diagnostic Code 5010 is assigned for traumatic arthritis and Diagnostic Code 5284 is assigned for moderate residuals of a foot injury.  

The Veteran maintains that his current rating does not adequately address the manifestations of his right foot disability. He states that he has recurrent pain in his right foot that is aggravated by prolonged walking and standing.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran also indicates that he suffers from swelling, stiffness, and lack of endurance due to his service-connected condition.  

However, the Board has reviewed the evidence of record in light of the rating criteria under Diagnostic Code 5284, as well as DC 5010, and finds that the evidence does not support a finding that the Veteran has moderately severe symptoms in his right foot.  In this regard, the Board notes that the findings of the examiners in the December 2008 and February 2012 do not indicate swelling, stiffness, or lack of endurance.  Further, even assuming the Veteran's reports are credible and that these symptoms do occur regularly, the Veteran testified to the extent to which his right foot condition causes him functional loss.  The Veteran testified that he is able to go on his walk most mornings and that sometimes he doesn't need to use his cane.  The Veteran also testified that he is able to go fishing or watch over cattle on occasion.   

Based upon the Veteran's descriptions of his activities and the examiners' findings, the Board finds that the condition of the Veteran's great right toe is more consistent with a moderate condition than a moderately severe condition.   The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, an evaluation in excess of 10 percent for the Veteran's right toe disability is not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  Further, as the Veteran's disability of the right great toe has not required frequent hospitalization and the manifestations of that disability have not exceeded those contemplated by the schedular criteria, an extraschedular evaluation in this case is not appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In light of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected residuals of a fracture of the right great toe at any point in the appeal period.  The Veteran's 10 percent rating is continued.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

New and Material Evidence for Service Connection for Bilateral Hearing Loss 

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2013).  

The instant claim for service connection for bilateral sensorineural hearing loss was previously denied in an October 2006 rating decision.  While noise exposure during service was conceded and present hearing loss was found, the RO found that there was no credible evidence to show the Veteran's current bilateral hearing loss was incurred in service or otherwise related to service.  

The appellant did not submit a timely notice of disagreement and he did not submit any information or evidence within one year of the October 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2013).  Therefore, the October 2006 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The evidence of record at the time of the October 2006 rating decision included service treatment records, personnel records, a statement from the Veteran dated October 10, 2006, and a VA examination report from October 2006.  

The appellant submitted a claim to reopen in January 2011.  The relevant evidence received since the October 2006 rating decision includes written statements submitted by the Veteran, an audiological evaluation from a private physician dated March 1, 2011, the report of a VA examination done in 2012, and the transcript of the Travel Board hearing in September 2013.

As the October 2006 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the appellant's claim should be reopened and readjudicated on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran has made several written and verbal statements regarding his bilateral hearing loss since the October 2006 rating decision.  At the time of that decision, he had made statements indicating that he was exposed to acoustic trauma during service due to his time in the artillery.  The Veteran indicated that he did not use hearing protection during the service and that he lost hearing during his time in the military.  He stated that he changed duties after several months due to the noise.  He also stated that his hearing had gotten worse since the military.  

Since 2006, the Veteran indicated that his hearing loss had gotten worse since his previous VA examination.  During his Board hearing, he stated that he had seen another audiologist but that they did not provide an opinion on a link between his current hearing loss and service.  While these statements are new, as they were not previously of record, they are not material.   While these statements are deemed to be credible, they do not raise a reasonable possibility of substantiating the claim.  See Justus, at 513, and Shade, at 118.  While the Veteran's statements do relate to unestablished facts, these statements by themselves provide no support that there is a nexus between the Veteran's current hearing loss and his military service.  As these statements cannot, without any supporting evidence, provide a reasonable possibility of substantiating the claim, they are not determined to be material.

At the Veteran's Board hearing, he also described his noise exposure during his military service and how he switched his duties to avoid this noise exposure.  This testimony is not found to be new.  These statements were made and reviewed in the Veteran's written statement of September 2006.  These statements were not found to provide the substance necessary to find a nexus between the Veteran's current hearing loss and active service.  Therefore, having been previously considered and rejected, additional statements to this same effect cannot be held to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992). See also Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

The Veteran's private audiological evaluation from March 2011 is not material.  The evaluation does not provide any opinion regarding a nexus between the Veteran's current condition and military service. Thus, even presuming the credibility of the document, it does not provide even a reasonable possibility of substantiating the claim.  Likewise, the report of the 2012 VA examination is not material since the examiner provided a negative opinion as to the relationship between hearing loss and service.

In sum, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108.
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in several letters, in 2008, 2009, and 2011.  These letters addressed the information and evidence necessary to substantiate these claims, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

The Court has held that the VCAA requires additional notice when a Veteran seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the Veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  This notice was provided to the Veteran in a February 2011 letter.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, personnel records, private treatment records, VA treatment records, statements from the Veteran, and VA examination reports. Further, in September 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  During that hearing, the Veteran's representative and the Veterans Law Judge explained the issues and asked questions to draw out the current nature of the Veteran's contentions.  The hearing focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The record indicates that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and the majority of SSA's records are not associated with the claims file.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

In this case, the record indicates that the Veteran began receiving disability benefits based upon claimed disabilities related to his back injury that is not service-connected.  There is no indication that the records held by SSA are relevant to the Veteran's acquired psychiatric disorder, his right hip disorder, his great right toe disorder, or his bilateral hearing loss.  Accordingly, the Board finds that there is no reasonable possibility that this evidence would substantiate the claim, and that additional development is not warranted. See 38 C.F.R. § 3.159(d). Moreover, it is noted that neither the appellant, nor his representative, have requested the SSA records be obtained or argued that they contain relevant evidence that is required for proper development of the Veteran's claim.  Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See  Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004).
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An initial rating of 50 percent is granted for the Veteran's acquired psychiatric disorder prior to the Veteran's current 100 percent rating effective August 15, 2012, subject to the laws and regulations governing the award of monetary benefits.


A rating in excess of 10 percent for the residuals of a stress fracture to the right hip, with limitation of flexion is denied. 

A rating in excess of 0 percent for the residuals of a stress fracture to the right hip, with limitation of extension is denied. 

A rating in excess of 10 percent for residuals of a fracture of the right great toe is denied. 

New and material evidence not having been received, the claim to reopen for service connection for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


